DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed November 12, 2021 and November 16, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed November 16, 2021 is insufficient to overcome the rejection of claims 1 – 3, 5 – 8 and 11 – 16 based upon either Mateo et al. or Chen et al., each in view of Bechtold et al. and Liu et al. as set forth in the last Office action because: the declaration does not set forth results that are unexpected which are reasonably commensurate in scope with the instant claims.
The declaration prepares the immediate release formulation whose composition is given but it is not clear if this is the formulation used in the applied prior art Mateo et al. or Chen et al. and/or why this formulation is closer prior art than the applied references. It is not clear what the composition was as the amounts in Table 1 for 50 mg 

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5 – 8 and 11 – 16 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description written description rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 12, 2021 and those set forth herein.
Applicants traverse this rejection by noting that additional elements have been added to claim 1, such as specific release rate adjusting polymers and therefore the composition is mainly defined by ingredients and further limited by dissolution and PK parameters. Methods of preparing controlled release preparations are known to one skilled in the art who can easily prepare such formulations based on the teachings of the instant application and common knowledge to determine if the compositions falls within the scope of the instant claims. The declaration provides supplemental experimental data that the compositions of the present invention meet the PK parameters of claim 1.
These arguments are unpersuasive. The claims have not been rejected as completely lacking written description, but rather that possession of a representative number of species with the claimed dissolution and PK parameters that use, for example, any carbohydrate-based polymer in any amount as release rate adjusting matrix to produce a formulation with the required functions has not been shown. The dissolution and PK parameters required of amended claim 1 are the same although that language has been moved to the end of the claim. Broad classes of ingredients (e.g., a carbohydrate-based polymer) have been moved from claim 4 up to claim 1 but the Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines). 
Applicants also state that based on references such as Rohan (exhibit 1 of the May 4, 2021 declaration) showed that BCS class IV drugs, a class which includes olaparib, indicate that huge challenges for preparing oral formulations of such drugs was common knowledge. Rohan provides strategies for formulating such drugs but they are all for instant release and not for oral sustained and controlled release formulations. Gaganjot reports that class III drugs (high solubility, low permeability) are poor candidates for controlled release dosage forms, indicating that it was not commonly known that class IV drugs were suitable for use in oral sustained and controlled release formulations. This reference also states that poorly absorbed drugs are poor candidates for controlled release systems. A portion of the FDA label for LYNPARZA® is reproduced and the remarks state that the variability of more than 30% for the Cmax and AUC which represents a drug with a highly variable absorption rate meaning that 
These arguments are unpersuasive. No citation for Gaganjot was provided, either for the article itself or if a copy was previously submitted, so the Examiner was unable to locate the document to review the contents in their entirety along with many of the other references cited. The conclusion from the LYNPARZA® label about the PK variability for the approved oral olaparib formulation leading to the conclusion that the drug is a poor candidate for a sustained release formulation is not supported by sufficient explanation and/or evidence. Arguments without factual support are mere allegations and are not found persuasive. The arguments about the difficulty In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants also state that sustained and controlled release formulation are well known with osmotic pump formulation being known as early as 1974 (US Patent No. 3,845,770). The level of success in preparing sustained and controlled release formulations has reached a high level of success in the field. Claim 1 has been limited by the amounts of olaparib in the formulation, as well as PK parameters, such that one skilled in the art can easily select key raw materials and prepare a formulation whose dissolution and other properties can be measured through simple experiments without undue experimentation using knowledge that is within the knowledge of the person of ordinary skill in the art. The Examiner previously indicated that the specification fails to identify how the desired results are achieved with a representative number of species, to which Applicants respond that it would be understood that the PK parameters are closely linked to the dissolution rate of the drug. The steady release shown in examples 1 – 10 allows for sufficient maintenance of the drug plasma concentration for an appropriate level of time above the effective concentration of the drug, increased Cmin,ss and greatly reducing Cmax,ss, as shown in figure 13 – 15 in regards to examples 1 - 3.
These arguments are unpersuasive. Factors such as undue experimentation and the state of the prior art are Wands factors used in evaluating the enablement or lack thereof, but the instant rejection is not an enablement rejection but a written description rejection. That the person of ordinary skill in the art could prepare a formulation and test the function of the formulation means that the claims have been determined to be enabled and obvious based on the applied prior art and the knowledge of the person o min,ss of 0.2 – 4 ug/mL, a Cmax,ss of 0.8 – 15 ug/mL with a steady state plasma concentration peak to valley ratio of less than 6 for 100 – 1400 mg dosed twice daily as required by the instant claims. Such data is not provided for all the examples prepared in the specification, and even if such data was provided, the prepared formulations are limited examples of the amounts and types of improved dissolution forms that are encompassed by the claims. 
Applicants state that Mateo et al. discloses PK values for the commercially available olaparib immediate release capsule, while the sustained and controlled release preparation of the instant formulation provides a prolonged T1/2, increased Cmin,ss and reduced Cmax,ss so it is reasonable to conclude that the formulation of the present application will provide a higher Cmin,ss and lower Cmax,ss that the immediate 
These arguments are unpersuasive. That a sustained release formulation has a longer t1/2 compared to an immediate release formulation is not unexpected and the person of ordinary skill in the art would reasonably expect such improved PK parameters from such a formulation. The issues with the reference formula from the declaration was discussed in greater detail above. These results do not address the written description rejection as a formulation that was in the disclosure as originally filed was used and provides no additional information as to compositons falling within the scope of the instant claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 8 and 11 – 16 were rejected under 35 U.S.C. 103 as being unpatentable over Mateo et al. (Targ Onco, published online May 12, 2016) in view of Bechtold et al. (US 8,475,842) and Liu et al. (Int J Pharm, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 12, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that Mateo discloses the Cmin,ss and Cmax,ss PK parameters that are similar to those in claim 1 for an immediate release olaparib formulation. However, an immediate release formulation is significantly different from the claimed sustained and controlled release formulation and Mateo does not disclose the composition of the formulation such as the selective kinds of release rate adjusting matrix polymer. Mateo teaches a melt extrusion tablet formulation with improved bioavailability to improve the dosing constraints of the CAP formulation and does not mention sustained and controlled release formulations and it is reasonable to surmise that Mateo would first seek to prepare a sustained and controlled release 
These arguments are unpersuasive. It is noted that no copies of the various documents cited were provided, limiting the ability of the Examine to fully evaluate the complete contents of the disclosures of these documents. That no single reference discloses all of the features of the claims is why the rejection is made over the combination of references. The combined teachings of those references and the knowledge of the person of ordinary skill in the art renders obvious all of the limitations of the instant claims. It is not the case that only parenteral administration of olaparib was known prior to the instant invention as an oral formulation of olaparib was not only known but approved by the FDA. This suggests that while the characteristics of olaparib with low solubility and low permeability are present, those in the field were able to prepare an oral formulation with therapeutic efficacy. Bechtold et al. provides guidance as to how to improve the dissolution of olaparib to improve the bioavailability and drug loading potential of olaparib before the effective filing date of the instant invention. Such strategies would not address the low permeability aspect of olaparib, but would reasonably be expected to address one limitation of class IV drugs. Liu et al. discloses that such improved solubility formulations are suitable for inclusion in an osmotic pump device that can provide sustained release of the drug. That a piece of prior art chooses a different strategy for preparing an improved formulation than that selected by Applicants is insufficient to establish that the preparation of a sustained and controlled release max and longer Tmax values. That peptides are digested by the digestive system play a role in the difficulty of formulating oral dosage forms. As olaparib is not a peptide, the person of ordinary skill in the are would not expect that the same difficulties of oral peptide formulations would apply to olaparib formulations.  While irinotecan is a non-peptidic drug, as mentioned previously, oral administration of olaparib was already known. While the preparation of all BCS class IV drugs in a sustained and controlled release formulation may not be possible, there is a reasonable expectation of success that olaparib could be given the approved and known dosage forms of olaparib, strategies for improving the dissolution of low solubility drugs such as olaparib such as those disclosed in the applied prior art and the knowledge of the person of ordinary skill in the art. Given the pharmacokinetic parameters of the approved dosage form, the person of ordinary skill would seek to develop a formulation with enhanced solubility, with the artisan of ordinary skill reasonably expecting a concomitant increase in bioavailability, and the 
Applicants also state that the supplemental experimental data is consistent with the non-obvious subject matter particularly since the applied references fail to provide a reasonable expectation of success. The compositions of the present application have different compositions and in vivo behaviors.
These arguments are unpersuasive. The contents of the declaration were discussed in greater detail above. But the fact that a sustained and controlled release formulation provides a longer Tmax, for example, and contains different ingredients to provide a different release profile in comparison to an immediate release formulation is not unexpected and does not establish that there was not a reasonable expectation of success.

Claims 1 – 3, 5 – 8 and 11 – 16 were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Arch Gynceol Obstet, 2013) in view of Bechtold et al. (US 8,475,842) and Liu et al. (Int J Pharm, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 12, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that Chen only discloses some of the PK parameters and is an immediate release preparation, not a sustained and controlled release formulation and does not disclose the ingredients of such a formulation. As discussed above, Bechtold and Liu do not give sufficient technical hints 
These arguments are unpersuasive. The identified deficiencies of Chen et al. are the same as those identified above for Mateo et al., which were not persuasive for the reasons discussed above as Chen et al. also discloses the therapeutic effectiveness of orally administered olaparib, albeit in an immediate and not sustained and controlled release formulation. While there may not be an absolute expectation of success that olaparib could be formulated as an oral sustained and controlled release formulation using the solubility enhancements strategies of Bechtold et al. and Liu et al. and the dosage form of Liu that can lower the Cmax observed for the delivered drugs. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618